               Case 2:19-cr-00227-RSL Document 89 Filed 09/29/20 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                Case No. CR19-227RSL

10                           Plaintiff,                         ORDER
11                      v.
12     LINETTE TORRES,
13                           Defendant.
14
15           This matter comes before the Court on defendant’s “Motion for Clarification.” Dkt. #88.
16 On September 11, 2020, the Court sentenced defendant to credit for time served, with three
17 years of supervised release. Defendant requests clarification as to Special Condition of
18 Supervision No. 6, which requires her to participate in location monitoring for a period of six
19 months. See Dkt. #86 at 5, ¶ 6. Having considered defendant’s motion and the record contained
20 herein,
21           IT IS HEREBY ORDERED that Special Condition of Supervision No. 6 be amended as
22 follows:
23              6. The defendant shall participate in the location monitoring program with
                   Active Global Positioning Satellite technology for a period of six months.
24
                   The defendant shall comply with a curfew as directed by the location
25                 monitoring specialist. The defendant shall abide by all program
                   requirements, and must contribute towards the costs of services, to the
26
                   extent financially able, as determined by the location monitoring specialist.
27
     An amended judgment incorporating this amendment shall issue as to Ms. Torres. All other
28
     provisions of sentencing remain as previously set.
     ORDER - 1
            Case 2:19-cr-00227-RSL Document 89 Filed 09/29/20 Page 2 of 2




 1        IT IS SO ORDERED.
 2        DATED this 29th day of September 2020.
 3
 4                                             A
                                               Robert S. Lasnik
 5
                                               United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
